CODE OF ETHICS FOR EMPLOYEES OF PRIMECAP MANAGEMENT COMPANY The following Code of Ethics, as required by Rule 204A-1 under the Investment Advisers Act of 1940, shall apply to all employees of PRIMECAP Management Company. Rue 204A-1 requires the SEC registered investment advisers to establish, maintain and enforce a written code of ethics that, at a minimum, sets the standard of business conduct that the Adviser requires of its employees, requires employees to comply with applicable federal securities laws, and sets forth provisions regarding personal securities transaction by the employees. This Code of Ethics is based on the principle that all PRIMECAP employees owe a fiduciary duty to the firms clients to conduct their affairs . At no time shall an employee (i) defraud a client through any scheme or artifice; (ii) mislead a client by making untrue statements or omit material information; or (iii) engage in any fraudulent or manipulative act, practice or course of business that operates or would operate as a fraud or deceit on the clients. All PRIMECAP employees are to adhere to policies and procedures pertaining to their personal securities transactions, in such a manner as to avoid: (i) serving their own personal interests ahead of clients; (ii) taking advantage of their position; and (iii) any actual or potential conflicts of interest. It is also the responsibility of PRIMECAP employees to protect the confidentiality of all proprietary, sensitive or other confidential information communicated to PRIMECAP or such employees by its client. These policies and procedures are developed to ensure proper compliance monitoring and that each employee is held to the highest ethical standards. All PRIMECAP employees are considered access persons as defined under Rule 204A-1 of the Advisers Act. An access person is presumed to be a beneficial owner of securities that are held by his or her immediate family membe rs sharing the access persons household. An employee is also considered to have beneficial ownership if the employee has a direct or indirect beneficial interest (e.g. joint accounts, trustee accounts, partnerships, investment clubs, estates or closely held corporations in which the employee has a beneficial interest). Securities held or traded in an account where the employee has beneficial ownership are required to be included in the e mployees initial, annual , and quarterly reports, please refer to Exhibits A & B. The initial holdings report is due within 10 days of t he new employees start date. The annual holdings report is due within 30 days after each calendar year end. The quarterly transaction report is due within 30 days after each calendar quarter end. The securities need not to be listed if a duplicate copy of the e mployees annual holdings is received from the broker. Any actual or appearance of a conflict of interest in the trading in the employee s account may render these accounts s ubject to all of the provisions of this Code.  Beneficial Ownership  is interpreted in the same manner as it would be under Rule 16a -1(a)(2) in determining whether a person has beneficial ownership of a security for purposes of Section 16 of the 1934 Act. In general, beneficial ownership means that a person, directly, or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares a direct or indirect pecuniary interest in the securities. A pecuniary interest means the opportunity, directly or indirectly, to profit or share in any profit derived from a transaction in the securities. An indirect pecuniary interest includes (i) securities held by a member of a persons immediate family sharing the same household, (ii) securities held in accounts managed by a third party in which the employee has beneficial ownership (iii) a persons interest in secu rities held by a trust, and (iv ) a persons right to acquire securities through the exercise of a derivative security. The definition of beneficial ownership is complex, and if you have any question whether you have a beneficial interest in a security, please consult with the Chief Compliance Officer. Any report filed under this Code may state that the report is not to be construed as an admission that the person making the report has any direct or indirect beneficial ownership in the security to which the report relates." If an employee certifies in writing that (1) the certifying employee does not influence the investment decisions for any specified account of a spouse, child or dependent person and (2) the person or persons making the investment decisions for such account do not make such decisions, in whole or in part, upon information that the certifying employee has provided, the Chief Compliance Officer may, in his or her 19 discretion, determine that such an account is not the e mployees Personal Account and that purchases and sales of Publicly Traded Securities for such account are not subject to the pre-clearance requirements of this Code set forth below. Please refer to Exhibit C. Similarly, if an employee certifies in writing that trading in an account in which he or she has direct or indirect beneficial ownership is managed by someone other than the employee, such as a third party who exercises complete investment discretion in managing the account, the Chief Compliance Officer, may, in his or her discretion, determine that purchases and sales of Publicly Traded Securities for such account are not subject to the pre-clearance requirements of this Code set forth below. In addition, written verification by the third party involved in the management of the account may also be required in certain circumstances. If the employee has any role in the managing the account, then this exception does not apply. Please refer to Exhibit D. I. CODE OF CONDUCT FOR SECURITIES TRADING AND RELATIONS WITH BROKERS/ DEALERS 1. It is basic policy that no PRIMECAP employee shall be permitted to profit from the firms securities activities. Accordingly, no employee shall purchase or sell, directly or indirectly, any security in which he or she has, or by reason of such transactions acquires, any direct or indirect beneficial ownership, (including, but not limited to, securities held by an empl oyees spouse or minor children or any trust in which an employee serves as trustee, custodian, or beneficiary) and which to his or her actual knowledge at the time of such purchase or sale: (i) is being considered for purchase or sale by any client accounts; or (ii) is being purchased or sold by a client account. 2. No employee shall disclose to anyone outside the firm the securities activities engaged in or contemplated for the various portfolios managed by the firm, including any mutual funds managed or sub- advised by PRIMECAP (collectively, Funds), or the securities held by the various portfolios of the firm, except for the following disclosures: (i) to persons providing services to PRIMECAP or the Funds who have a need to know such information in order to fulfill their obligations to PRIMECAP or the Funds, such as portfolio managers, administrators, custodians, and the Funds Boards of Directors/Trustees; (ii) in connection with periodic reports that are available to shareholders and the public; to mutual fund rating or statistical agencies or persons performing similar functions who have signed a confidentiality agreement with PRIMECAP or a Fund; pursuant to a regulatory request or as otherwise required by law; or to persons approved in writing by the Chief Compliance Officer of PRIMECAP or a Fund. 3. No employee shall seek or accept anything of value, either directly or indirectly, from broker- dealers or other persons providing services to the firm because of such persons association with the firm. 4. No employee shall acquire any securities in an initial public offering. 5. No employee shall purchase or sell a security within at least three calendar days after any client account trades in that security. The first of the 3 calendar days starts on the day after the trade was made in the clients portfolio. For example, if a client trades ABC stock on 3/15, the person is prohibited from trading that security from 3/16-3/18. The employee will be permitted to purchase or sell ABC security starting on 3/19. The person must unwind the trade, or any profits improperly 20 realized on trades within the proscribed periods will be subject to disgorgement and shall relinquish the gain to a non-profit organization. A proof of document must be submitted to the Chief Compliance Officer. 6. No employee shall purchase any securities in a private placement or a limited partnership (including hedge funds) in a clients account , without prior approval of the Investment Committee. An employee must seek pre-clearance from the Chief Compliance Officer if he or she intends to purchase any securities in a private placement or a limited partnership (including hedge funds) in his or her personal account. 7. No employee shall profit from the purchase and sale, or sale and purchase, of the same or equivalent reportable securities within 60 calendar days. Any profits realized on such short-term trades shall be subject to disgorgement. Investments in affiliated mutual funds including the Vanguard/PRIMECAP, PRIMECAP Core and Capital Opportunity Funds and the PRIMECAP Odyssey Funds are considered reportable securities, but are subject to the exceptions and restrictions set forth in provision 8 below. 8. If an employee purchases a security within seven calendar days before any client account purchases the same security, the person is prohibited from selling the security for a gain for a period of six months following the client s trade. If the person trades within the six -month period, the person shall relinquish the gain to a non-profit organization. A proof of document must be submitted to the Chief Compliance Officer. The count of the seven calendar days starts on the day the purchase was made in the employees account. For example, if an employee purchases ABC stock on 3/9 and a purchase was made in a clients account on 3/15 , the person is subject to the 6-month blackout period; however, if an employee purchases ABC stock on 3/9 and a purchase was made in a client s account on 3/1 6, the person is NOT subject to the 6-month blackout period. 9. If an employee sells a security within seven calendar days before any client account sells the same security, the person must relinquish the differences between the access persons sale price and the clients sale price to a non -profit organization. A proof of document must be submitted to the Chief Compliance Officer. For example, if an employee sells ABC stock on 3/9 and a sale was made in a clients account on 3/15, the person is required to disgorge the difference between the person s sale price and the clients sale price ; however, if an employee sells ABC stock on 3/9 and a sale was made in a cl ients account on 3/1 6, the person is NOT required to disgorge any price differences. 10. If an employee unknowingly buys or sells a security within seven calendar days before a client buys or sells the same security due to client contributions or withdrawals/cash calls, the employee is not required to adhere to the six-month blackout period if the transaction is a purchase and the same security is purchased in the client s portfolio , or the employee is not required relinquish the differences between the acce ss persons sale price and the clients sale price to a non -profit organization; however, the employee is required to sign the No Prior Knowledge Statement as shown on page 31. 11. All employees must comply in all respects with the policies and standards set forth in the Vanguard/PRIMECAP, PRIMECAP Core and Capital Opportunity Funds, and the PRIMECAP Odyssey Funds (collectively, the Funds) prospectuses, including specifically the restrictions on market timing activities and exchanges. All employees who redeem shares of any of the Funds purchased within the preceding 30 days (a short
